

115 HJ 91 IH: Proposing an amendment to the Constitution of the United States regarding Presidential election voting rights for residents of all United States territories and commonwealths.
U.S. House of Representatives
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 91IN THE HOUSE OF REPRESENTATIVESMarch 23, 2017Ms. Plaskett submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States regarding Presidential election
			 voting rights for residents of all United States territories and
			 commonwealths.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.The right of citizens of the United States to vote in the election for President and Vice President shall not be denied or abridged by the United States or by any State on account of residency in a territory or commonwealth of the United States.
 2.The Congress shall have power to enforce this article by appropriate legislation.. 